DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, when taken as a whole, does not disclose or suggest the combination of Claim 1, including an adjustment device for a frictional force adjustment portion in a section, the section including an inner circumferential portion provided with a support hole, a frictional force generation portion that generates a frictional force against a rotary shaft inserted through the support hole, and the frictional force adjustment portion that adjusts the frictional force in the frictional force generation portion, and an outer circumferential portion provided with a wire winding portion around which a wire is wound, the adjustment device comprising: a tilt tolerance mechanism that allows the support member to tilt due to rotation of the rotary shaft in a state where the adjustment member engages with the frictional force adjustment portion; a pressure detection portion that detects a pressure received from the support member at the tilting; a frictional force calculation unit that calculates the frictional force in the frictional force generation portion from the pressure detected by the pressure detection portion; and  3Art Unit: Examiner: Serial No.: Docket No.: 3138-915.PCT.US a frictional force control unit that controls the adjustment member driving actuator such that the frictional force calculated by the frictional force calculation unit falls within a predetermined range in conjunction with the rest of the limitations of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619